Case 1:18-Cv-11126-A.]N Document 1 Filed 11/29/18 Page 1 of 21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LEHMANN MAUPIN GROUP LLC,
Civil Action No.
Plaintiff,
COMPLAINT
_V_
HY U N-YI YOO,
Defendant.

 

 

Plaintiff Lehmann Maupin Group LLC (“Lehmann Maupin”), by and through its
undersigned counsel, as and for its Verifled Complaint against Defendant Hyun-Yi “Bona” Yoo
(“Yoo”) herein, alleges as follows:

NATURE OF THE ACTION

l. This action seeks to stop Yoo, a former Director at Lehmann Maupin, a globally-
renowned art gallery, from using trade secrets and confidential information misappropriated from
Lehmann Maupin, and to recover damages for Yoo’s alteration and destruction of information on
Lehmann Maupin’s internal computer systems and database prior to her departure

2. In complete derogation and utter disregard of her contractual, good faith and
fiduciary obligations, Yoo improperly used her access to Lehrnann Maupin’s computer systems
and database to surreptitiously copy for herself valuable trade secret/confidential information and
then maliciously delete the information from Lehmann Maupin’s systems and database. This
carefully orchestrated plan appears to have been designed to impede Lehmann Maupin’s
business While at the same time better enabling Yoo to steer its clients elsewhere for her own

financial gain.

Case 1:18-cv-11126-A.]N Document 1 Filed 11/29/18 Page 2 of 21

3. Yoo’s actions have harrned_and will continue to harm_Lehrnann Maupin
substantially, and thus Lehmann Maupin brings this action to protect its trade secret/coanential
information and to hold Yoo accountable for her outrageous, duplicitous and unscrupulous
conduct.

THE PARTIES

4. Lehman Maupin is a limited liability company duly organized under the laws of
the State of New York, with its principal office located in the County of New York.

5. Yoo is an individual who, on information and belief, resides in the State of New
York, County of New York.

JURISDICTION AND VENUE

6. Yoo is subject to the personal jurisdiction of this Court because, on information
and belief, she is a resident of the State of New York.

7. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because
Lehmann Maupin brings claims arising under the Defend Trade Secrets Act (“DTSA”),
18 U.S.C. § 1836, et seq and the Stored Communications Act (“SCA”), 18 U.S.C. § 2701, et seq.
Moreover, pursuant to 28 U.S.C. § l367(a), this Court has supplemental jurisdiction over the
non-DTSA claims brought by Lehmann Maupin.

8. Venue is proper in this judicial district pursuant to 28 U.S.C. § l39l(b)(l) and (2)
because Yoo, on information and belief, resides in this district and because the events giving rise
to this action occurred in this district.

THE UNDERLYING FACTS
A. The Parties and Their Relationship
9. Founded by Rachel Lehmann and David Maupin in 1996 in New York City,

Lehmann Maupin has been instrumental in introducing numerous artists from around the world

2

Case 1:18-cv-11126-A.]N Document 1 Filed 11/29/18 Page 3 of 21

in their first New York exhibitions; it is well-known both domestically and internationally for its
representation of artists who create groundbreaking and challenging forms of visual expression
concerning essential matters that shape today’s culture.

10. Lehmann Maupin caters to a diverse range of clients (artists and collectors) from
not only the United States, but also Europe, Asia, Africa and the Middle East. For example, in
Asia, Lehmann Maupin is recognized as a leading gallery, With deep expertise accumulated over
the years, including 20-plus years of experience representing important Korean artists. Given the
significant interest in its represented artists abroad, its expertise in international markets and its
desire to explore dynamic opportunities in new markets, Lehmann Maupin expanded its physical
presence from New York City to Asia, opening galleries in Hong Kong in 2013 and Seoul
in 2017.

ll. Lehmann Maupin’s influence has grown organically over time through its deep
connection with its represented artists and collectors. These lasting connections are cultivated by
Lehmann Maupin’s high-end, bespoke services, Which showcase artists to collectors most likely
to be interested in the represented artwork. Integral to this is the use of the trade
secret/confidential information Lehmann Maupin has gathered over the two-plus decades of its
existence. Such information includes proprietary client lists and profiles, which have been
generated and refined over the years through great expense and effort by cultivating the client
relationships Lehmann Maupin considers this information to be among the most valuable,
special and unique assets of the gallery.

12. Yoo first began working with Lehmann Maupin as a consultant in January 2015
to handle some of the gallery’s sales. Lehmann Maupin subsequently brought Yoo on full-time

as an Associate Director and eventually made her a Director in 2017, which is the highest

Case 1:18-cv-11126-A.]N Document 1 Filed 11/29/18 Page 4 of 21

position achievable at Lehmann Maupin. As a Director, Yoo was responsible for a substantial
percentage of Lehmann Maupin’s Korean sales and she was the relationship manager for an
equally substantial portion of the gallery’s Korean clients. Yoo’s role, however, was not limited
to sales and managing relationships, she also was considered a valuable leader at the gallery and
was prominent in establishing the gallery’s new strategic positioning in Korea: indeed, she
oversaw the gallery’s pioneering expansion there, playing a critical role in opening the Seoul
gallery. Given her importance at the gallery, Lehmann Maupin entrusted Yoo with some of the
gallery’s most sensitive client information for the Korean market; this information is particularly
sensitive, important and valuable to Lehmann Maupin as very few (if even any other) American
galleries currently have the same visibility into, and understanding of, that market as Lehmann
Maupin.

13. Yoo completely blindsided Lehmann Maupin When she gave notice on or around
October 18, 2018, that she was leaving the gallery to accept a comparable position for another
gallery. Similarly unexpected was the urgency with which Yoo wanted to leave Lehmann
Maupin. Despite her senior role at the gallery and her substantial integration with the gallery’s
Asian- and Korean-focused businesses, Yoo initially stated her last day of employment would be
the very following day, CCtober 19, 2018_obviously well short of any reasonable amount of
time to fully transfer her roles and responsibilities to her colleagues without causing significant
disruption to the businesses with which she was so heavily involved. Yoo eventually agreed to
give Lehmann Maupin a few more days_until October 22, 2018_than she initially wanted to
give the gallery, which clearly still was not enough time to mitigate fully the disruption caused

by her abrupt departure. Yoo and Lehmann Maupin finally parted ways on October 23, 2018, as

Case 1:18-cv-11126-A.]N Document 1 Filed 11/29/18 Page 5 of 21

Yoo needed an extra day to return the laptop and tablet Lehmann Maupin loaned her during her
employment

14. After her departure, it became readily apparent why Yoo Was rushing to end her
relationship with Lehmann Maupin. On information and belief, she is planning to leverage the
valuable sales and contacts she obtained at Lehmann Maupin in her new role.

B. Lehmann Maupin’s Trade Secret/Confidential Information

15. An important part of Lehmann Maupin’s success rests on its ability to create
efficient art markets by pairing suppliers of artwork (artists) with demanders of artwork
(collectors). Often, this means that Lehmann Maupin must be able to anticipate its collectors’
demand for a given artist’s artwork. To do so meaningfully, Lehmann Maupin relies on a Wealth
of information that it (by and through its consultants and/or employees) continuously gathers
from its clients over the course of its dealings, including clients’ personal contact information, as
well as internal running notes developed over the course of the client relationship, which detail
clients’ tastes and preferences Most of this information is non-public and was amassed through
Lehmann Maupin’s long-lasting, personal relationships With its clients. Thus, this information is
unique and invaluable to Lehmann Maupin.

16. Lehmann Maupin stores this valuable information in an internal database called
ArtBase, which is the lifeblood and nucleus of all of Lehmann Maupin’s client information As
such, access to ArtBase is restricted; only persons with appropriate credentials can log into
ArtBase and view its contents. Moreover, Lehmann Maupin requires each person who obtains
ArtBase credentials to sign a confidentiality agreement acknowledging among other things, that
she will not disclose any information contained in ArtBase outside of Lehmann Maupin and that
she will use such information only in performance of her duties working for, or on behalf of,

Lehmann Maupin.

Case 1:18-cv-11126-A.]N Document 1 Filed 11/29/18 Page 6 of 21

C. Yoo’s Access to Lehmann Maupin’s Trade Secret/Confidential Information

17. As stated above, Yoo obtained access to the gallery’s trade secret/confidential
information for the sole purpose of providing her with the accumulated insights and know-how
(amassed over many years and at great expense) necessary for Yoo to achieve the gallery’s
business objectives in the areas for which she had oversight To ensure its information remained
its property and confidential, Lehmann Maupin required Yoo to execute a Confidentiality and
Non-Solicitation Agreement (the “Agreement”) prior to granting her access, which she did.
Pursuant to the Agreement, Yoo acknowledged and agreed that Lehmann Maupin’s trade
secret/confidential information (defined therein as “Confidential Inforrnation”) included:

“any of the information concerning Lehmann Maupin’s clients, prospective
clients, marketing plans, represented artists, employees and all other
confidential, private and proprietary information which relates to the existing
proposed or anticipated business, services or commercial activities of the the
Gallery, in whatever form, whether written or machine-readable, including,
but not limited to, information, gathered or obtained, directly or indirectly, by
any consultant during the course of his/her engagement, in whatever capacity,
with Lehmann Maupin, including, but not limited to any such information
that is contained in or used in connection with any systems, resources,
applications, equipment or tools used by the Gallery”.

(Agreement 11 l.)

18. Moreover, Yoo acknowledged and agreed that she would be “making use of,
acquiring or adding to the Confidential Information during the term of [her] engagement With the
Gallery”; that the Confidential Inforrnation “is the property of and confidential to the Gallery”;
that the Confidential lnformation “represents valuable, special and unique assets of the Gallery”
and that the “[a]ccess to and knowledge of [the Confidential lnforrnation Was] essential to [her]
duties as a Consultant of the Gallery.” (Agreement ‘H 2.)

19. Yoo similarly acknowledged and agreed that she would not, “during the term of

[her] engagement with the Gallery or at any time thereafter directly or indirectly (i) disclose, in

Case 1:18-cv-11126-A.]N Document 1 Filed 11/29/18 Page 7 of 21

whole or in part, Confidential Information to any person or entity for any reason or purpose
whatsoever, except on behalf of the Gallery in accordance With the Gallery’s policies or
(ii) make use of Confidential Inforrnation for [her] own purposes or for the benefit of any person
or entity other than the Gallery in accordance With the Gallery’s policies.” (Agreement, 1[ 3.)

20. Further, Yoo acknowledged and agreed not to “remove, copy, download or
transmit any Confidential Inforrnation during my engagement With the Gallery or following the
termination of my employment with the Gallery” and to “immediately return to the Gallery all
copies of any Confidential Inforrnation or any portion thereof in my possession, whether in
written or machine readable forrn” upon the earlier of the Gallery’s request or the termination of
her engagement with the Gallery. (Agreement 11 4.)

21. To the extent she had any specific information “with respect to clients,
prospective clients, orders or artists obtained by [her] prior to [her] engagement with the
Gallery”, Yoo acknowledged and agreed that, “by adding or instructing others to add any [such]
information to the Coniidential Information, I shall assign and transfer to the Gallery any rights I
may have in such information without any further action on my part and that thereafter such
information shall become part of the Confidential lnformation and shall be subject to the terms”
of the Agreement. (Agreement 11 5.)

22. In addition, Yoo acknowledged and agreed that:

“[d]uring the course of my engagement with Lehmann Maupin and for one
(1) year thereafter, I shall not directly or indirectly as owner, director, officer,
shareholder, partner, investor, proprietor, manager member, employee
consultant, advisor, agent or otherwise persuade or attempt to persuade any
client of the Gallery that Was (i) a client of the Gallery before l started my
engagement with the Gallery or (ii) a client or prospective client of the
Gallery With whom I worked or had contact With during the term of my
engagement With the Gallery, to restrict, limit or discontinue using the

services provided by the Gallery or to reduce the amount of business which
any such client has customarily done With the Gallery, or solicit, take away,

Case 1:18-cv-11126-A.]N Document 1 Filed 11/29/18 Page 8 of 21

or attempt to solicit or take away from the Gallery, any such clients or solicit
any specific commission or assignment obtained by the Gallery from clients.”

(Agreement 11 6.)
23. Finally, Yoo acknowledged and agreed that:

“during the course of my engagement with the Gallery, l may have the ability
to access the [C]onfidential [I]nformation from outside of the Gallery’s
offices with Written authorization of a director of the Gallery using either my
own personal computer equipment or the computer equipment of others. I
acknowledge that this is a privilege and shall take all reasonable precautions
to safeguard the information contained in the Confidential Information
against unauthorized use or reproduction by third parties Neither anything
contained in this paragraph or my being given permission to access the
Confidential Inforrnation from outside the Gallery’s premises shall be
deemed a waiver by the Gallery of any of the restrictions and provisions
contained herein.”

(Agreement 11 9.)
D. A Forensic Investigation Reveals Yoo’s Surreptitious and Wrongful Conduct

24. While Yoo’s hasty departure to a competitor was alarrning, Lehmann Maupin had
no reason to suspect at any time before her departure or immediately thereafter that something
was amiss. To the contrary, they expected Yoo to be honorable, to abide by her contractual
obligations and to be a faithful employee. However, while trying to work through the process of
reassigning Yoo’s clients to other personnel at the gallery, some sales team members noticed
substantial alterations to certain client information contained in ArtBase. Upon a further review,
personnel uncovered systematic changes to a substantial number of the client profiles for which
Yoo Was responsible for overseeing while at Lehmann Maupin. On information and belief, these
changes were all made by Yoo, or at her direction, in the days leading up to her departure These
alterations were not authorized by the gallery and certainly Were not disclosed by Yoo either

before or after her departure

Case 1:18-cv-11126-A.]N Document 1 Filed 11/29/18 Page 9 of 21

25. Included among the alterations were wholesale deletions of client notes (sorne
dating back years), which Lehmann Maupin extensively relies on to determine how and to whom
to market artwork. The deletion of these notes is especially important because, in many
instances, Yoo would have been the only person knowledgeable about the content of the notes-_
e.g., notes from meetings where she was the only attendee from the gallery. Moreover, Yoo
modified many client names (ostensibly rendering them useless), removed key contact
information and deleted certain client characteristic information Yoo’s actions were methodical
and the resulting damage is systemic to the clients she serviced. The information that Yoo
altered, deleted or otherwise modiEed is needed to transition Yoo’s portfolio of Lehmann
Maupin business to other sales personnel.

26. A computer forensics and eDiscovery vendor has been retained to assist Lehmann
Maupin with investigating the full extent of Yoo’s deliberate and wrongful conduct The
forensic investigation has not yet been completed, but so far the vendor has discovered that, in
addition to the ArtBase alterations, Yoo systematically purged over 500 files from her Lehmann
Maupin-associated cloud storage (Google Drive) between October 15 and 23, 2018; a number of
these documents contain key information needed by Lehmann Maupin to execute its business
strategies in Asia generally, and Korea specifically. The deleted items included notes from artist
studio visits, collector preferences and numerous working files.

27. ln addition, the vendor also discovered that Yoo transferred certain internal files
between October 16 and 19, 2018, to herself before she deleted them. Included among these
files are sales information, sales lead lists and artist meeting debriefs.

28. Even more egregious, it appears that, based on the forensic investigation, Yoo

went through particularly great lengths to surreptitiously secure for herself two extremely

Case 1:18-cV-11126-A.]N Document 1 Filed 11/29/18 Page 10 of 21

valuable client files at the expense of the gallery. In particular, whereas she simply deleted
(sometimes after copying) many other files from the cloud drive, it appears that Yoo copied these
specific files to an unknown device and, after copying them for herself, did the following (in
sequential steps): (l) changed the access rights to the files’ hyperlinks, such that no one at the
gallery could access them via hyperlink anymore Without the appropriate perrnissions;
(2) configured the hyperlinks to the files in such a way that gallery personnel who already had
the hyperlink in their files could no longer see the hyperlink; (3) deleted the contents of the files;
(4) renamed the empty files from English file names to Korean file names and (5) deleted from
Google Drive the empty, renamed files.

29. The actions taken and the order in which they were taken on these files are highly
suspicious and clearly indicate a level of sophistication and awareness by Yoo of what she was
doing_namely, copying highly sensitive information while evading detection. Indeed, because
of the process Yoo used, the contents for these files appear unrecoverable so, in a perverse irony,
she now may be the only person With the trade secret/confidential information found in these
iiles. These particular files are especially important to Lehmann Maupin because they contain
the gallery’s proprietary lists of existing and target collectors with relevant identification
information and historical sales data. Lehmann Maupin uses these types of files at major art
fairs, which are critical shows where collectors, galleries and curators convene for trade in, and
the discovery of, art.

30. All of the above is in clear violation of the Agreement. Given the timing of her
rushed departure, the only plausible explanation for the alterations to the client information in
ArtBase, the wholesale purging of files containing key information needed to execute on

Lehmann’s Maupin’s strategic visions and the copying of Lehmann Maupin’s internal files

10

Case 1:18-cV-11126-A.]N Document 1 Filed 11/29/18 Page 11 of 21

(while attempting to cover her tracks) is that Yoo is trying to frustrate her former employer’s
ability to service its clients in order to steer those clients to herself.

31. Accordingly, by this action, Lehmann Maupin seeks to preclude Yoo from
misappropriating its trade secret/confidential information; to preclude Yoo from breaching her
non-disclosure, non-use and non-solicitation obligations under the Agreement and to recover
appropriate compensatory and punitive damages arising from Yoo’s egregious, willful and
deceitful conduct.

FIRST CAUSE OF ACTION
(Misappropriation of Trade Secretes in Violation of the DTSA)

32. Lehmann Maupin restates and realleges each and every allegation in the foregoing
paragraphs as if the same Were set forth herein.

33. As set forth herein, Yoo’s actions were in violation of the Defend Trade Secrets
Act (“DTSA”), 18 U.S.C. §§ 1836, et seq.

34. Lehmann Maupin possesses valuable trade secrets and confidential information,
whose economic value in part derives from not being generally known to, and not being readily
ascertainable through proper means by, another person who can obtain economic value from the
disclosure or use of the information, such as Lehmann Maupin’s current and future competitors
in the art industry.

35. The information that Yoo copied from Lehmann Maupin’s cloud storage account
contained the gallery’s trade secrets, including information concerning Lehmann Maupin’s
business strategies and client profiles.

36. The trade secret information that Yoo copied is related to Lehmann Maupin’s

products and/or services, which are used in, or impact, interstate or foreign comrnerce. Although

ll

Case 1:18-cV-11126-A.]N Document 1 Filed 11/29/18 Page 12 of 21

based in New York City, Lehmann Maupin’s operations are not limited to the State of New
York, but rather reach throughout the United States, Europe, Asia, Aiiica and the Middle East.

37. The trade secret information that Yoo copied was developed by Lehmann Maupin
(by and through its consultants and employees) through substantial effort and the information
contained therein was kept in confidence by Lehmann Maupin. That information is not readily
ascertainable by anyone not engaged or employed by Lehmann Maupin.

38. The trade secret information that Yoo copied derives independent economic value
from not being generally known to Lehmann Maupin’s competitors and such information is not
readily ascertainable through proper means by another person who can obtain economic value
from the disclosure or use of the inforrnation.

39. Lehmann Maupin has taken great efforts to keep such information confidential,
including by requiring the confidentiality of such information in agreements, by requiring
security credentials to access the information and by other means.

40. Lehmann Maupin provides its trade secret information to employees only as
strictly necessary to effectuate its business objectives.

41. The trade secret information that Yoo copied constitutes trade secret information
under the DTSA as well as New York law.

42. At the time she copied the trade secret information, Yoo had knowledge of the
secret nature of Lehmann Maupin’s trade secret information under circumstances that give rise to
a duty to maintain the secrecy and limit the use of such information. She also knew the high
value and uniqueness of the information such that it was trade secret information by and through,
among other things, her senior, leadership role as Director and the Agreement she acknowledged

and executed, Which prohibits her from disseminating or disclosing the information and from

12

Case 1:18-cV-11126-A.]N Document 1 Filed 11/29/18 Page 13 of 21

retaining for herself copies of such information after the termination of her employment With
Lehmann Maupin.

43. On information and belief, Yoo copied Lehmann Maupin’s trade secret and other
confidential information with the intention of retaining such information after the end of her
employment with Lehmann Maupin and using such information in connection with her new role.

44. Yoo thus has misappropriated Lehmann Maupin’s trade secret information as
prohibited by the DTSA.

45. Under these circurnstances, Yoo’s misappropriation of Lehmann Maupin’s trade
secret information was willful and malicious, and designed to aid a competitor.

46. As a direct and proximate result of Yoo’s misappropriation of Lehmann Maupin’s
trade secret information, Lehmann Maupin has suffered and Will continue to suffer irreparable
harm and loss, and Lehmann Maupin will continue to suffer such damages unless Yoo is
enjoined and restrained by this Court.

SECOND CAUSE OF ACTIQN
(Stored Communications Act)

47. Lehmann Maupin restates and realleges each and every allegation contained in the
in the foregoing paragraphs as if the same were set forth herein.

48. Yoo’s purposeful deletions of client information from Lehmann Maupin’s
computer systems and database constituted one or more violations of 18 U.S.C. § 2701, because
Yoo intentionally accessed Lehmann Maupin’s electronic facilities that provide electronic
communication services, including records on Lehmann Maupin’s Google Drive account, and,
exceeding the scope of her authorization in violation of the Agreement, altered, destroyed and/or

prevented access to data and electronic communications

13

Case 1:18-cV-11126-A.]N Document 1 Filed 11/29/18 Page 14 of 21

49. Pursuant to 18 U.S.C. §2707, Lehmann Maupin is entitled to equitable relief,
compensatory damages and its reasonable attomey’s fees and other litigation costs. Lehmann
Maupin is also entitled to punitive damages because Yoo’s violation of the Stored
Communications Act was willful and/or intentional

50. As a direct and proximate result of Yoo’s conduct described herein, Lehmann
Maupin has suffered and will continue to suffer irreparable harm and loss, and Lehmann Maupin
will continue to suffer such damages unless Yoo is enjoined and restrained by this Court.

THIRD CAUSE OF ACTION
(Misappropriation of Confidential Information under New York Law)

51. Lehmann Maupin restates and realleges each and every allegation contained in the
in the foregoing paragraphs as if the same were set forth herein.

52. Lehmann Maupin has attempted to prevent disclosure of its confidential and
proprietary information.

53. Nevertheless, Yoo has knowingly and willfully misappropriated and, on
information and belief, is exploiting for her own economic advantage, confidential and
proprietary information of Lehmann Maupin, including, but not limited to, information
concerning Lehmann Maupin’s business strategies and client profiles to which Yoo gained
access solely through her engagement and employment at Lehmann Maupin.

54. In addition to having misappropriated Lehmann Maupin’s confidential and
proprietary information for her own advantage, it is inevitable that she will disclose the
misappropriated information in her new role (if she has not done so already).

55. As a direct result of Yoo’s wrongdoing, Lehmann Maupin has been damaged in

an amount to be determined at trial.

14

Case 1:18-cV-11126-A.]N Document 1 Filed 11/29/18 Page 15 of 21

56. Yoo’s actions were committed knowingly, Willfully and in conscious disregard of
Lehmann Maupin’s rights. Accordingly, Lehmann Maupin is entitled to recover punitive
damages in an amount to be determined at trial.

FOURTH CAUSE OF ACTION
(Breach of the Confidentiality and Non-Solicitation Agreement)

57. Lehmann Maupin restates and realleges each and every allegation contained in the
in the foregoing paragraphs as if the same were set forth herein.

5 8. Before Yoo began employment with Lehmann, she signed the Confidentiality and
Non-Solicitation Agreement, in Which, among other things, she acknowledged and agreed that
she would not “directly or indirectly (i) disclose, in whole or in part, Confidential Information to
any person or entity for any reason or purpose whatsoever, except on behalf of the Gallery in
accordance with the Gallery’s policies or (ii) make use of any Confidential lnforrnation for [her]
own purposes or for the benefit of any person or entity other than the Gallery in accordance with
the Gallery’s policies.” (Agreement 11 3.) Further, she acknowledged and agreed and she would
not “remove, copy, download or transmit any Confidential Information” during or after her
engagement with Lehmann Maupin. (Agreement 114.) In addition, she acknowledged and
agreed to “immediately return to the Gallery all copies of any Confidential Inforrnation or any
portion thereof in [her] possession”, regardless of the format of the information, upon the end of
her engagement With Lehmann Maupin. (Agreement 1[ 4.)

59. In addition, Yoo acknowledged and agreed that:

“[d]uring the course of my engagement with Lehmann Maupin and for one
(l) year thereafter, I shall not directly or indirectly as owner, director, officer,
shareholder, partner, investor, proprietor, manager member, employee
consultant, advisor, agent or otherwise persuade or attempt to persuade any
client of the Gallery that was (i) a client of the Gallery before l started my

engagement With the Gallery or (ii) a client or prospective client of the
Gallery with whom l worked or had contact With during the term of my

15

Case 1:18-cV-11126-A.]N Document 1 Filed 11/29/18 Page 16 of 21

engagement with the Gallery, to restrict, limit or discontinue using the
services provided by the Gallery or to reduce the amount of business which
any such client has customarily done with the Gallery, or solicit, take away,
or attempt to solicit or take away from the Gallery, any such clients or solicit
any specific commission or assignment obtained by the Gallery from clients.”

(Agreement 11 6.)

60. Lehmann Maupin has fully complied with and performed all of its obligations
under the Agreement.

61. Yoo’s obligations under the Agreement are not overly broad, nor are they the
result of duress or coercion.

62. To the extent Yoo’s obligations under the Agreement are deemed to be overly
broad, Lehmann Maupin is entitled to “blue penciling” of the Agreement to preserve Yoo’s
essential obligations not to retain or disclose Lehmann Maupin’s trade secret and other
confidential information and not to solicit any of Lehmann Maupin’s clients for a period of one
year following the termination of her employment with the gallery.

63. All conditions required by the Agreement for Yoo’s performance have occurred.

64. As set forth above, Yoo has breached the Agreement by retaining trade secret and
other confidential information; failing to return that information to Lehmann Maupin when she
terminated her employment and, on information and belief, providing the information to third
parties. Moreover, on information and belief, Yoo has solicited (or plans to solicit) Lehmann
Maupin’s customers during the non-solicitation period.

65. The full extent of Yoo’s breach of the Agreement is not known to Lehmann
Maupin at this time. Discovery is necessary to unveil the degree to which Yoo has retained

and/or disclosed Yoo’s trade secret and other confidential information.

16

Case 1:18-cV-11126-A.]N Document 1 Filed 11/29/18 Page 17 of 21

66. As a direct and proximate result of Yoo’s breach of the Agreement, Lehmann
Maupin has suffered and will continue to suffer irreparable harm and loss and it will continue to
suffer such damages unless Yoo is enjoined and restrained by this Court.

FIFTH CAUSE OF ACTION
(Conversion)

67. Lehmann Maupin restates and realleges each and every allegation contained in the
in the foregoing paragraphs as if the same were set forth herein

68. On information and belief, as of the filing of this Complaint Yoo remains in
wrongful possession of Lehmann Maupin’s trade secret/confidential information

69. Yoo wrongfully has asserted dominion or control over Lehmann Maupin’s trade
secret/confidential information in a manner inconsistent With Lehmann Maupin’s ownership and
entitlement to such information Because Yoo has altered, destroyed and/or prevented access to
certain client information previously on Lehmann Maupin’s systems and database, Yoo has
taken exclusive dominion and control over such information

70. As a direct and proximate result of Yoo’s conversion of Lehmann Maupin’s trade
secret/confidential information, Lehmann Maupin has suffered direct financial and other

business injury and it Will continue to suffer such damages unless Yoo is enjoined and restrained

 

by this Court.
SIXTH CAUSE OF A(:,`IION
(Breach of the Duty of Loyalty/Faithless Servant)
71. Lehmann Maupin restates and realleges each and every allegation contained in the

in the foregoing paragraphs as if the same were set forth herein
72. During Yoo’s employment, she owed certain duties to Lehmann Maupin,
including, but not limited to, the duties of loyalty and fidelity.

17

Case 1:18-cV-11126-A.]N Document 1 Filed 11/29/18 Page 18 of 21

73. By virtue of such duties, Yoo was prohibited from acting in a disloyal manner and
was required at all times to act in accordance with the best interests of Lehmann Maupin.

74. By reason of the conduct set forth above, Yoo violated and breached her duties of
loyalty and fidelity to Lehmann Maupin, including by, on information and belief, acting in her
own self-interests and in the interests of Lehmann Maupin’s competitor while she was still
employed at Lehmann Maupin.

75. Yoo’s breach of her duties of loyalty and fidelity to Lehmann Maupin renders her
a “faithless servant” within the meaning of the law.

76. During her employment, Yoo received compensation and other things of value
from Lehmann Maupin at times when she was in violation of her duties of loyalty and fidelity.

77. That compensation included a substantial six-figure annual salary.

78. Yoo’s actions were extreme and outrageous and have been undertaken
maliciously, deliberately and with the willful intent to cause harm to Lehmann Maupin and to
benefit herself

79. As a result of Yoo’s actions, Lehmann Maupin has lost control of its trade
secret/confidential information causing it substantial and irreparable damage

80. Lehmann Maupin has suffered actual injury as a direct, foreseeable and proximate
result of Yoo’s breaches of her duties of loyalty and fidelity.

81. By reason of the foregoing, Lehmann Maupin is entitled to recover compensatory
damages and punitive damages for Yoo’s breach of her duties of loyalty and fidelity, and
disgorgement of monies paid to Yoo during her period of disloyalty, in an amount to be

determined at trial.

18

Case 1:18-cV-11126-A.]N Document 1 Filed 11/29/18 Page 19 of 21

SEVENTH CAUSE OF ACTION
(Tortious Interference)

82. Lehmann Maupin restates and realleges each and every allegation contained in the
in the foregoing paragraphs as if the same were set forth herein

83. Lehmann Maupin has profitable business relationships with its clients. Yoo has
direct knowledge of the existence of those relationships and that, in order to retain and further
cultivate those relationships, Lehmann Maupin must be able to continue to provide value-adding
services, such as by pairing sellers of specific types of artwork with those who demand their
artwork.

84. Yoo intentionally interfered with those relationships by wrongfully altering,
deleting or otherwise modifying trade secret/confidential information housed in Lehmann
Maupin’s database and by purging from Lehmann Maupin’s computer systems files containing
other trade secret/confidential inforrnation, all in violation of her Agreement with Lehmann
Maupin.

85. As a direct and proximate result of Yoo’s tortious interference Lehmann Maupin
has suffered monetary damages in an amount to be determined at trial.

EIGHTH CAUSE OF ACTION
(Unfair Competition)

86. Lehmann Maupin restates and realleges each and every allegation contained in the
in the foregoing paragraphs as if the same were set forth herein

87. Lehmann Maupin’s trade secret/confidential information has been accumulated by
the gallery through great labor and expense

88. Lehmann Maupin’s trade secret/confidential information is both a benefit to, and
property of, Lehmann Maupin solely.

19

Case 1:18-cV-11126-A.]N Document 1 Filed 11/29/18 Page 20 of 21

89. Yoo has no rights in Lehmann Maupin’s trade secret/confidential information and
is misappropriating the information for her commercial advantage over Lehmann Maupin.

90. As a direct and proximate result of Yoo’s misappropriation of Lehmann Maupin’s
trade secret/confidential information, Lehmann Maupin has suffered direct financial and other
business injury and it will continue to suffer such damages unless Yoo is enjoined and restrained
by this Court.

WHEREFORE, Lehmann Maupin demands judgment against Yoo as follows:

(i) F or injunctive relief in the form of an order temporarily, preliminarily and/or
permanently enjoining Yoo from misappropriating Lehmann Maupin’s trade secret/confidential
information and from breaching her non-disclosure non-use and non-solicitation obligations
under the Agreement;

(ii) For compensatory damages in an amount to be determined at trial;

(iii) For punitive damages in an amount to be determined at trial;

(iv) For costs and disbursements of this action, including Lehmann Maupin’s
reasonable attorney’s fees; and

(v) F or such other and further relief as this Court deems just and proper.

20

Case 1:18-cV-11126-A.]N Document 1 Filed 11/29/18 Page 21 of 21

JURY DEMAND

Pursuant to Federal Rule of Civil Procedure 38, Lehmann Maupin demands a trial by jury

on all applicable issues.

Dated: New York, New York
November 29, 2018

TARTER KRINSKY & DROGIN LLP

Attor) _ ,' Pflimiff`
By: /;|"Z/ f ML\

Laurent S. Dro gin

Richard C. Schoenstein

Darnell S. Stanislaus
1350 Broadway
New York, New York 10018
(212) 216-8000
ldroain(?ii=,tartcrkrinskv.com
rschocnstein(c`i'>t:u'terkrinskv.com
dstzrnislaustii.§tarterkrinskv.com

21

